Title: To George Washington from Joseph Carleton, 6 July 1781
From: Carleton, Joseph
To: Washington, George


                  
                     Sir
                     War Office July 6th 1781
                  
                  The Board have the Honor to inclose, a copy of a regulation made in consequence of the order of Congress communicated to your Excellency respecting the supplies for your Table.  If any additional regulation is wanted, or any thing further is necessary on the subject, they shall be happy to do every thing in their power for your accommodation.  I have the Honor to be with the highest respect Your Excellencys Most Obedt Hble servant
                  
                     Jos: Carleton Secy
                     (by order)
                     
                  
               